DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed. None of the cited art discloses inventory control or sale of items made through an app by a mobile storefront where autonomy is maintained by a mobile storefront that is a part of a franchise arrangement having other mobile storefronts. Specifically regarding claim 1, none of the cited art discloses identify[ing], via the customer electronic communication device, available customer data including customer status, customer location, and customer financing arrangement, analyz[ing] the available customer data, available via the customer electronic communication device, in combination with a franchise distribution model and inventory available via the one or more mobile stores' electronic communication devices; select[ing] and pair[ing] a paired mobile store to the customer electronic communication device from the one or more mobile stores in a region based on the analysis of the available customer data, available via the customer electronic communication device, in combination with a franchise distribution model and the inventory available via the one or more mobile stores' electronic communication devices. Analogous reasons apply to claims 12+.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687